Citation Nr: 0524276	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-05 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1966 to 
June1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In November 2002, the appellant 
testified at the RO at a hearing held before the undersigned.  
A transcript of that hearing is of record.  The case was last 
before the Board in September 2003, when it was remanded for 
further development.  


REMAND

The appellant served on active duty from September 1966 to 
June 1968; he is currently diagnosed with major depression 
and a dysthymic disorder.  The service medical records 
indicate that he was treated on one occasion in April 1968 
for an adjustment reaction.  The reports of the appellant's 
separation medical examination in April 1968, and of an 
enlistment examination for the California National Guard in 
January 1972, both reflect normal psychiatric evaluations of 
the appellant.  Furthermore, on both examinations, the 
appellant specifically denied having any psychiatric symptoms 
including depression.  When examined by a forensic 
psychiatrist in July 1997, the appellant gave a history of 
depressive symptoms for the past several years, and he was 
said to have chronic depression at that time.  Court-ordered 
psychological evaluation of the appellant in July 1998 
resulted in a "most likely" diagnosis of paranoid 
schizophrenia or manic-depressive illness, depressive type.  
Axis I diagnoses of a bipolar disorder and alcohol abuse were 
initially reported in December 1999 by the Orange County 
Mental Health Care Agency.  

The appellant testified at the November 2002 hearing that his 
first postservice psychiatric treatment occurred in 1979 at 
the VA Medical Center (MC) in Long Beach, CA.  Accordingly, 
in a Development Memo dated in February 2003, the undersigned 
requested that all VA psychiatric treatment records dating 
from 1979 to the present be obtained from the Long Beach 
VAMC.  Unfortunately, the relevant memo dispatched from the 
Board to the Long Beach VAMC in June 2003 requested only the 
present psychiatric treatment records of the appellant, and 
outpatient treatment records dating from August 2000 to May 
2003 were received in response to this request.  It appears 
that the Long Beach VAMC psychiatric treatment records of the 
appellant dating from 1979 to 2000 have never been requested.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  At the same time, the AMC or the RO 
should request from the VAMC in Long 
Beach, CA, copies of all VA psychiatric 
treatment records dating from 1979 to 
2000, and from May 2003 to the present, 
pertaining to the appellant.  If these 
medical records cannot be found, the AMC 
or the RO must determine that (and 
explain why) these records either do not 
exist or further efforts to obtain these 
records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  

5.  After all appropriate development has 
been completed, including additional VA 
examination or medical opinion, if 
necessary, the AMC or the RO should 
readjudicate the current reopened claim 
on a de novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

